               Case 3:12-cr-00748-RS Document 168 Filed 08/21/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ELIZABETH FALK
 3   Assistant Federal Public Defenders
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       elizabeth_falk@fd.org
 7

 8   Counsel for Defendant BROWN
 9
10                               IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14       UNITED STATES OF AMERICA,                         Case No.: CR 12–748 RS
15                         Plaintiff,                      STIPULATION AND ORDER TO
                                                           TAKE JUDICIAL NOTICE OF
16               v.                                        FORM 12
17       LAFONSO LUKE BROWN,
18                         Defendant.
19

20

21            On March 17, 2020, a Form 12 was filed by the United States Probation Office alleging

22   that Mr. Brown violated the conditions of his supervised release. See Docket 157 (alleging 3

23   Grade C violations of supervised release.)

24            The matter was continued several times before this Court to allow Mr. Brown to

25   demonstrate compliance with the conditions of supervised release;

26            Because Mr. Brown has maintained employment, maintained a stable residence, and

27   delivered clean drug tests, the parties jointly request the Court take judicial notice of the

28   violations alleged in the Form 12.

     STIPULATED ORDER
     BROWN, CR 12–748 RS
              Case 3:12-cr-00748-RS Document 168 Filed 08/21/20 Page 2 of 2



 1
               IT IS SO STIPULATED.
 2

 3                    August 21, 2020           DAVID L. ANDERSON
                      Dated                     United States Attorney
 4                                              Northern District of California
 5                                                        /S
 6                                              AJAY KRISHNAMURTHY
                                                Assistant United States Attorney
 7

 8
                      August 21, 2020           STEVEN G. KALAR
 9
                      Dated                     Federal Public Defender
10                                              Northern District of California

11                                                        /S
                                                ELIZABETH FALK
12                                              Assistant Federal Public Defender
13

14                IT IS SO ORDERED.
15
                     8/21/2020
16                  Dated                       RICHARD SEEBORG
                                                United States Senior District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     BROWN, CR 12–748 RS
                                            2
